*NOT FOR PUBLICATION*


                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

____________________________________
NATASHA DENONA TRADING LTD, :
                                     :           Civ. Action No. 18-13631(FLW)
                  Plaintiff,         :
                                     :
v.                                   :
                                     :                      OPINION
CAPACITY, LLC, et al.,               :
                                     :
                  Defendants.        :
____________________________________:
                                     :
CAPACITY, LLC,                       :
                                     :
            Third-Party Plaintiff,   :
                                     :
v.                                   :
                                     :
YRC WORLDWIDE, INC.,                 :
                                     :
            Third-Party Defendant. :
____________________________________:

WOLFSON, Chief Judge:

      In the instant matter, Defendant/Third-Party Plaintiff Capacity, LLC

(“Capacity”) moves to remand this case to state court, arguing that removal by YRC

Worldwide, Inc. (“YRC”) in the first instance was improper because of its status as a

third-party defendant. Because I find that removal was improper, Capacity’s motion

is GRANTED, and this case is remanded to the New Jersey Superior Court, Law

Division, Middlesex County.




                                          1
                  BACKGROUND and PROCEDURAL HISTORY

      On June 28, 2018, Plaintiff Natasha Denona Trading Ltd. ("Denona") filed a

complaint against Capacity in the Superior Court of New Jersey, Law Division,

Middlesex County. Plaintiff’s Complaint arose out of a warehousing and distribution

agreement between Plaintiff and Capacity, regarding the storage and delivery of

Denona-branded personal cosmetics. The Complaint asserts five causes of action

against Capacity, including Negligence, Gross Negligence, Conversion, Breach of

Contract, and Breach of Implied Covenant of Good Faith and Fair Dealing, as well as

a claim for punitive damages. Denona contends, inter alia, that Capacity owes

$1,750,000.00 for the cost of damaged and undelivered goods, including an altogether

unaccounted-for shipment of product (“Vanished Shipment”) valued at $46,468.80.

      On August 7, 2018, Capacity filed an Answer and a Third-Party Complaint

against Third-Party Defendant YRC, alleging that YRC breached its obligations to

Capacity under a second and separate logistics and transportation agreement

between them. Capacity’s Third-Party Complaint asserts four causes of action

against YRC: Breach of Contract, Breach of Implied Covenant of Good Faith and Fair

Dealing, Negligence, and Common Law Indemnification for the value of the Vanished

Shipment.

      After having been served with the Third-Party Complaint, on September 6,

2018, YRC filed a notice of removal under 28 U.S.C. § 1331, removing this case to this

Court. On October 8, 2018, Capacity filed a timely Motion to Remand, arguing that

the removal by YRC was improper because, as a matter of law, third-party defendants




                                          2
may not remove actions under 28 U.S.C. § 1441. In response, YRC argues that

removal was proper because the Third-Party Complaint provides "separate and

independent" causes of action. 1

                                    DISCUSSION

I.    Standard for Remand

      Removal of a complaint from state to federal court is proper only if the federal

court to which the action is removed would have had original jurisdiction over the

matter. Hackensack Univ. Med. Ctr. v. Lagno, No 06-687, 2006 U.S. Dist. LEXIS

80497, at * 5 (D.N.J. Nov. 3, 2006) (citing 28 U.S.C. § 1441(a)-(b)). Indeed, the statute

provides, in relevant part: “[e]xcept as otherwise expressly provided by Act of

Congress, any civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

      Remand is governed by 28 U.S.C. § 1447(c), which provides that a “motion to

remand the case on the basis of any defect other than lack of subject matter

jurisdiction must be made within 30 days of the filing of the notice of removal under

section 1446(a). If at any time before final judgment it appears that the district court

lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).




1  YRC requests to submit a sur-reply to address an exhibit (a Bill of Lading) and
certain factual allegations in a Certification submitted by Capacity in connection with
Capacity’s Reply Brief. Because I do not rely on them in resolving the instant motion,
I deny YRC’s request.

                                            3
Importantly, “[w]hen the propriety of the removal is challenged, the burden is on the

defendant to show that removal is proper, and the Court is obligated to 'strictly

construe the removal statutes against removal and resolve any doubts in favor of

remand.’” Lagno, 2006 U.S. Dist. LEXIS 80497, at *5 (citations and quotations

omitted).

II.   Third-Party Defendant Removal

      In this case, removal was sought not by Capacity, but by Third-Party

Defendant YRC. This is significant to the extent that the Third Circuit has not yet

addressed the propriety of third-party removals. Nevertheless, I have addressed the

issue in Dee Jay Assocs. v. Nassau Publ'ns, LLC., No. 10-4125, 2011 U.S. Dist. LEXIS

89 (D.N.J. Jan. 3, 2011). In Dee Jay, plaintiffs filed, in state court, several claims

against a journal-publisher arising from certain contractual obligations. In turn, the

publisher filed counterclaims for contractual violations, as well as a third-party

complaint against the son of one of the individual plaintiffs, for conspiracy of theft

from the publisher. Id. at *3-4. The third-party defendant removed, and this Court

held that removal was improper under both majority and minority views of third-

party defendant removability. Id. at *4, 10-11.

      As to the majority view, adopted by the Courts of Appeals for the Fourth, Sixth,

Seventh, and Ninth Courts Circuits, third-party defendants are not entitled to

removal under § 1441. 2 See Palisades Collections LLC v. Shorts, 552 F.3d 327, 333



2  While not addressing the issue, the Third Circuit has cautioned that the
presumption to remand is not a sufficient basis for adopting the majority view. Cook
v. Wikler, 320 F.3d 431, 436 n.6. (3rd Cir. 2002).

                                          4
(4th Cir. 2008) (“Of course, additional counter-defendants, like third-party

defendants, are certainly not defendants against whom the original plaintiff asserts

claims.”); Nat. Bank of Pulaski v. Curry, 301 F.3d 456, 462 (6th Cir. 2002) (“[w]e hold

that third-party defendants are not “defendants” for purposes of § 1441(a) . . .”);

Thomas v. Shelton, 740 F.2d 478, 488 (7th Cir. 1984) (“we think that section 1441(c)

does not authorize removal by third-party defendants . . .”);Westwood Apex v.

Contreras, 644 F.3d 799, 807 (9th Cir. 2011) (holding that “28 U.S.C. § 1453(b) did

not change the longstanding rule that a party who is joined to such an action as a

defendant to a counterclaim or as a third-party defendant may not remove the case

to federal court”). Indeed, some courts in this district have endorsed the majority

view. See, e.g., Monmouth-Ocean Collection Serv., Inc. v. Klor, 46 F.Supp.2d 385,

388-89 (D.N.J. 1999) (holding that a third-party defendant may not remove under §

1441); Kaye Associates v. Board of Chosen Freeholders of Gloucester, 757 F. Supp.

486, 487-89 (D.N.J. 1991) (holding that third-party defendants have no right to

remove under § 1441); Pacheco v. Rosenberg, No.12-4513, 2013 U.S. Dist. LEXIS

19272 at *5 (D.N.J. February 11, 2013) (holding that third-party defendant removal

is not proper even if third-party plaintiff takes post-pleading actions depriving

district court of subject matter jurisdiction out of “a desire to litigate exclusively in

state court”).

       For these courts, third-party defendants have no right of removal either

because they are not “defendants” as defined under § 1441(a), or because their claims

are not covered by § 1441(c), which only applies to claims joined by plaintiffs alone.




                                            5
See, e.g., Kaye Associates, 757 F. Supp. at 487-89; Gola v. City of Philadelphia, No.

09-5037, 2011 U.S. Dist. LEXIS 63279, at *12 (E.D. Pa. June 13, 2011) (finding

removal improper because third-party claims are typically antagonistic to plaintiffs’

positions, and “strict construction of the statute does not permit [replacing] ‘joined

with’ in section 1441(c) with ‘antagonistic to’ or ‘the defendant or the defendants’ in

section 1441(a) with ‘the third-party defendant’”); Mut. Pharm. Co. v. Goldman, No.

12–0815, 2012 U.S. Dist. LEXIS 92940, at *11-12 (E.D. Pa. 2012) (rejecting that 2012

revisions to § 1441(c) expand the right of removal beyond the narrow interpretation

favored in the Fourth, Sixth, Seventh, and Ninth Circuits).

      The majority reasons that, on constitutional grounds, § 1441 calls for strict

construction because the states’ reserved power to determine controversies in their

courts permits removal only to the extent that Congress expressly grants it.

Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100 868, 871 (1941); see also Healy v.

Ratta, 292 U.S. 263, 270 (1934) (“[d]ue regard for the rightful independence of state

governments, which should actuate federal courts, requires that they scrupulously

confine their own jurisdiction to the precise limits which the statute has defined”);

Encompass Insurance Company v. Stone Mansion Restaurant Inc., 902 F.3d 147, 152

(3rd. Cir. 2018) (permitting a forum defendant, which has not been served, to remove,

because only “the most extraordinary showing of contrary intentions in the legislative

history will justify a departure from that language” of § 1441)(citing McMaster v. E.

Armored Servs., Inc., 780 F.3d 167, 170 (3d Cir. 2015) and quoting Murphy v.

Millennium Radio Grp. LLC, 650 F.3d 295, 302 (3d Cir. 2011)). In addition, according



                                           6
to those courts, federalism considerations aside, legislative history favors strict

construction of § 1441. Shamrock, 313 U.S. at 104-08; see also Kaye, 757 F. Supp. at

489 (concluding that legislative history clearly favors the majority view, even if

restricting removal to defendants produces anomalous results because of state

differences with respect to third-party rules).

      These courts have also reasoned that strict construction is appropriate by

referencing other rules and circumstances which base removability on plaintiff’s

action alone. Id. at 488. See, e.g., Shamrock 313 U.S. 100 (holding that cases cannot

be removed on the basis of defendant’s counterclaim); American Fire & Cas. Co. v.

Finn, 341 U.S. 6, 14 (1951) (noting that facts set out in the complaint determine

removability); Wisconsin Dept. of Corrections v. Schacht, 524 U.S. 381 (1998) (holding

that removal depends on the complaint as initially filed and before defendant’s

answer in federal court); Powers v. Chesapeake & O. Ry. Co., 169 U.S. 92 (1898)

(holding that a case nonremovable at the outset of suit may become removable only

through the voluntary act of the plaintiff).

      On the other hand, the minority rule, held by the Fifth Circuit and also applied

in some cases by courts in this district, is that third-party defendants may remove if

the claim is “separate and independent” of the main cause of action. See, e.g., Patient

Care, Inc. v. Freeman, 755 F. Supp. 644, 649-50 (D.N.J. 1991) (concluding that third-

party defendant may properly remove “separate and independent” claim asserted

against it to federal court under § 1441(c), but ultimately remanding case because

third-party claim for indemnification was not “separate and independent”); Lagno,




                                           7
2006 U.S. Dist. LEXIS 80497, at *4-5 (finding that third-party claim may serve as

basis for removal under section 1441(c), but remanding because removal was

impermissible absent “separate and independent” indemnification claims).

       The minority courts posit that the text of § 1441(c) does not itself expressly

limit removal to claims joined by the plaintiff. See Patient Care, 755 F. Supp. at 649

(“Construing § 1441(c) to include only claims joined by the plaintiff inserts qualifying

language into the statute not placed there by Congress.”)(quotations omitted). The

courts also highlight that a third-party defendant “never voluntarily submitted itself

to the jurisdiction of the state court” but instead is “dragged into state court by service

of process the same way that any other defendant is brought into court,” and “is as

much a defendant as if the case had been originally brought against it.” Id. (quoting

Ford Motor Credit Co. v. Aaron-Lincoln Mercury, Inc., 563 F. Supp. 1108, 1113 (N.D.

Ill. 1983)(footnotes and internal quotations omitted)). Finally, the courts reason that

because the removal statute applies nationwide, it cannot vary with the “fortuitous

nature of the laws of a state relating to third party practice.” Industrial Lithographic

Co. v. Mendelsohn, 119 F. Supp. 284, 286 (D.N.J. 1951).

       Importantly, however, for the minority, third-party defendant removability

requires that third-party claims be, in the language of section 1441(c), “separate and

independent” of the main cause of action. Lagno, 2006 U.S. Dist. LEXIS 80497, at *11

(citing Patient Care, 755 F. Supp. at 650). Claims are not separate and independent

if “there is a single wrong to plaintiff, for which relief is sought, arising from an

interlocked series of transactions.” Id. (citing American Fire & Casualty Co. v. Finn,




                                             8
341 U.S. 6, 14 (1951)). If the third-party claim is “substantially derived from the

same set of facts” as the non-removable main claim, it is not a “separate and

independent” claim under § 1441(c). New Venture Gear, Inc. v. Fonehouse, 982 F.

Supp. 892, 893 (N.D.N.Y.1997) (citing Mignogna v. Sair Aviation, Inc., 679 F. Supp.

184, 190 (N.D.N.Y. 1988) and Lewis v. Louisville & Nashville R. Co., 758 F.2d 219,

221 (7th Cir.1985)). Particularly relevant here, a court in this district has held that

claims for indemnification are by their nature not separate and independent of the

underlying case.    See Patient Care, 755 F. Supp. at 651 (reasoning that “an

indemnification claim based on a contractual obligation would defeat the entire

purpose of the requirement”).

      Like in Dee Jay, I need not weigh in as to which view I find persuasive, because

removal, here, was improper under both the majority and minority view. 3 Under the

majority view, removal was improper both because YRC is not a defendant for the

purposes of § 1441(a), and because Capacity’s claim against YRC was not joined by

Denona for § 1441(c) purposes. Under the minority view, removal was improper

because Capacity’s claims against YRC are not separate and independent of Denona’s

claims against Capacity. Indeed, Capacity’s indemnity claim for loss of the Vanished

Shipment is not separate and independent of Denona’s claim for the same goods,

because claims for indemnification by their very nature arise from the same




3 In light of the Third Circuit’s recent decision in Encompass, wherein the court
stressed that § 1441 must be interpreted according to its plain language, see
Encompass, 902 F. 3d at 153, it appears the Third Circuit would likely endorse the
majority view.

                                           9
“interlocked series of transactions” alleged in Denona’s Complaint. Nonetheless, YRC

argues that since Capacity’s third-party claims arise from a different agreement than

that with Denona, the third-party claims are separate. But, the basis of Capacity’s

Third-Party Complaint is that YRC should be held liable for the loss of the Vanished

Shipment if Capacity is found liable. Put simply, Capacity alleges that YRC caused

the very harm alleged by Denona. While there may be distinct contractual obligations

between the parties, the claims asserted by Capacity stem from the harm suffered by

Denona vis-à-vis the Vanished Shipment.

      Next, YRC contends that state law governs Denona’s contract with Capacity,

while federal law governs Capacity’s contract with YRC. Based on this alleged

difference in applicable law, YRC argues that Denona’s and Capacity’s claims must

therefore be separate and independent. But, even if federal law governs YRC’s

contract, I do not agree with YRC’s position. Differences of applicable law do not make

claims separate and independent when they arise from the same set of facts. See, e.g.,

Target Nat. Bank v. Campanella, No. 13–1381, 2013 U.S. Dist. LEXIS 132878, at *5-

6 (D.N.J Sep. 17, 2013).    Rather, the focus of whether claims are separate and

independent is on the comparison of the underlying facts as pled in the original

complaint and the third-party complaint. Thus, even if different laws were to govern

the third-party claims, YRC may not remove on this basis.

      Finally, YRC emphasizes that Capacity’s claims are not just based on

indemnification, but rather they also include allegations of breach of contract, breach

of implied covenant of good faith and fair dealing, and negligence. However, those




                                          10
claims all arise from the same Vanished Shipment upon which Denona’s claims rest,

and as such, like Capacity’s indemnification cause of action, they are also not separate

and independent. See Weingram & Associates, P.C. v. Grayzel, No. 10–2362, 2013

U.S. Dist. LEXIS 25740, at *8-9 (D.N.J. Feb. 25, 2013). Accordingly, because I find

that that Capacity's claims against YRC arise “from an interlocked series of

transactions” as in Plaintiff’s Complaint, removal by YRC was improper.

                                   CONCLUSION

      For the reasons set forth above, Capacity’s motion to remand to the Superior

Court of New Jersey, Law Division, Middlesex County, is GRANTED. An appropriate

form of order is filed herewith.



DATED: May 31, 2019                                         /s/ Freda L. Wolfson
                                                            Freda L. Wolfson
                                                            U.S. Chief District Judge




                                           11
